DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.

Drawings
The drawings are objected to because in Figure 14, the reference number 520 appears to be left over from Figure 11.  
Compare Figure 14 with Figure 11:

    PNG
    media_image1.png
    554
    643
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    646
    media_image2.png
    Greyscale


Specification
The abstract of the disclosure is objected to because of a minor informality: Line 2, after “A ferroelectric structure”, add “is”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 10, paragraph 30, line 8: Change “AS” to “As”.
Page 11, paragraph 31, line 9 from the top of the page: Change “process 340” to “process 380”.  Compare with lines 5-6.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo, U.S. Pat. Pub. No. 2018/0240803, Figure 1.
Yoo Figure 1:

    PNG
    media_image3.png
    235
    384
    media_image3.png
    Greyscale


Regarding claim 2, which depends from claim 1: Yoo Figure 1 discloses that the ferroelectric structure (125) includes a plurality of layers, and wherein each layer has a different material composition than a rest of the layers of the ferroelectric structure (125).  Yoo specification ¶ 25.
Regarding claim 8, which depends from claim 1: Yoo discloses that the ferroelectric structure (125) includes a single ferroelectric layer having a gradient doping profile.  Id.
Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo Figures 4-8.
Yoo Figure 4: 
    PNG
    media_image4.png
    256
    220
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    196
    350
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    232
    353
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    230
    393
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    261
    390
    media_image8.png
    Greyscale

Regarding claim 16: Yoo Figures 4-8 discloses a method of fabricating a semiconductor device, comprising: forming a dielectric layer (110) over a channel region of a transistor; depositing a ferroelectric layer (120) over the dielectric layer (110), wherein the depositing the ferroelectric layer (120) includes changing dopant precursors as the ferroelectric layer (120) is deposited, such that different portions of the ferroelectric layer (120) have different dopants; and forming a gate electrode (130) over the ferroelectric layer (120).  Yoo specification ¶¶ 45-66.  Note that while Yoo Figures 7 and 8 show a multilayer (1230) with different concentrations in each layer, Yoo states that “the second ferroelectric material layer 1230 may be formed such that the concentration of the dopant continuously increases or continuously decreases from unit layer 1252a, located at the lowermost portion of the second ferroelectric material layer Id. ¶ 53.
Regarding claim 20, which depends from claim 16: Yoo discloses that the depositing comprises depositing hafnium oxide that is doped with zirconium. Id. ¶¶ 49, 52.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu, U.S. Pat. Pub. No. 2018/0366476, Figure 2A.
Liu, Figure 2A:

    PNG
    media_image9.png
    307
    450
    media_image9.png
    Greyscale

Regarding claim 1: Liu Figure 2A discloses a semiconductor device (20A), comprising: a substrate (21); a dielectric layer (25) disposed over a portion of the substrate (21); a ferroelectric structure (24A) disposed over the dielectric layer (25), wherein within the ferroelectric structure (24A): a material composition of the ferroelectric structure (24A) varies as a function of a height within the ferroelectric structure (24A); and a gate electrode (22) disposed over the ferroelectric structure (24A).  Liu specification ¶¶ 35, 36, 42-45.
Id. ¶¶ 42, 43.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Figure 2A, and further in view of Yoo Figure 2.
Yoo, Figure 2:

    PNG
    media_image10.png
    301
    384
    media_image10.png
    Greyscale


Yoo Figure 2 discloses a first layer (121) that includes undoped hafnium oxide, and a second layer (122) that includes hafnium oxide that is doped with aluminum.  Yoo specification ¶¶ 30-35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yoo first layer in the combination because the presence of the Yoo first layer improves the polarization orientation inside the second layer.  Id. ¶ 35.
Regarding claim 5, which depends from claim 3: Liu discloses that a concentration of the aluminum in the second layer (242) is in a range of 7-15%, Liu specification ¶ 43, which overlaps the claimed ranged of between about 1% and about 10%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See also MPEP § 2144.05(I).  Thus, claim 5 is obvious.
Regarding claim 6, which depends from claim 3: Liu discloses that a concentration of the zirconium in the third layer (240) is in a range of 25-75%, Liu specification ¶ 42, which overlaps the claimed range of between about 20% and about 70%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See also MPEP § 2144.05(I).  Thus, claim 6 is obvious.
Regarding claim 11: Liu discloses a method of fabricating a semiconductor device, comprising: forming a dielectric layer (25) over a channel region of a transistor; forming a second ferroelectric layer (242) over the dielectric layer (25), wherein the second ferroelectric layer (242) is doped with a first type of dopant; forming a third ferroelectric layer (240) over the second ferroelectric layer (242), wherein the third ferroelectric layer is doped with a second type of dopant that is different from the first type of dopant; and forming a gate electrode (22) over the third ferroelectric layer (242).  Liu specification ¶¶ 35, 36, 42-45.  Liu does not disclose forming a first ferroelectric layer over the dielectric layer, wherein the first ferroelectric layer is substantially undoped; forming a second ferroelectric layer over the first ferroelectric layer.
Yoo Figure 2 discloses a method of fabricating a semiconductor device, comprising: forming a dielectric layer over (115) a channel region of a transistor; forming a first ferroelectric layer (121) over the dielectric layer (115), wherein the first ferroelectric layer (121) is substantially undoped; forming a second ferroelectric layer (122) over the first ferroelectric layer (121), wherein the second ferroelectric layer (122) is doped with a first type of dopant.  Yoo specification ¶¶ 30-35.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yoo first layer in the combination because the presence of the Yoo first layer improves the polarization orientation inside the second layer.  Id. ¶ 35.
Regarding claim 12, which depends from claim 11: Yoo discloses that the first ferroelectric layer (1251) and the second ferroelectric layer (1230) in a related 
Liu discloses that ferroelectric layers are formed using an atomic layer deposition (ALD) process.  Liu specification ¶¶ 62-65.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the ALD process to form the second and third ferroelectric layers because the modification would have involved a selection of a known process based on its suitability for its intended use.
Regarding claim 13, which depends from claim 12: Liu discloses that the ALD process is performed at a process temperature in a range between about 150 degrees Celsius and about 400 degrees Celsius, id. ¶ 64, which overlaps the claimed range of between about 200 degrees Celsius and about 400 degrees Celsius.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See also MPEP § 2144.05(I).  Thus, claim 13 is obvious.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Yoo, and further in view of Ino, U.S. Pat. Pub. No. 2016/0365133 [hereinafter Ino ’133], with evidence from Ino, U.S. Pat. Pub. No. 2016/0005961 [hereinafter Ino ’961]
Regarding claim 4, which depends from claim 3: Yoo discloses that ferroelectric hafnium oxide has an orthorhombic crystal structure, Yoo specification ¶ 16, but does 
Ino ’133 discloses a ferroelectric hafnium oxide that is has a crystal structure of space group Pbc21.  Ino ’133 specification ¶ 51.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use a ferroelectric hafnium oxide with a crystal structure of space group Pbc21 because the modification would have involved a selection of a known material based on its suitability for its intended use.  Ino ’961 discloses that ferroelectric hafnium oxide with space group Pbc21 is orthorhombic.  Ino ’961 specification ¶ 56.
Regarding claim 14, which depends from claim 11: The combination discloses the forming hafnium oxide with an orthorhombic crystal structure, see Yoo specification ¶ 16; the forming the second ferroelectric layer (Yoo, 122; Liu 242) includes forming aluminum-doped hafnium oxide; and the forming the third ferroelectric layer (Liu 240) includes forming zirconium-doped hafnium oxide, Yoo specification ¶¶ 30-33; Liu specification ¶¶ 42, 43, but does not disclose that the first ferroelectric layer includes hafnium oxide with an orthorhombic crystallographic phase Pbc21.  As for the forming the first ferroelectric layer includes forming hafnium oxide with an orthorhombic crystal phase, one having ordinary skill in the art at a time before the effective filing date would be motivated to form the first ferroelectric layer as an orthorhombic crystal phase because the modification would have involved a selection of a known process based on its suitability for its intended use.
Ino ’133 discloses a ferroelectric hafnium oxide that is has a crystal structure of space group Pbc21.  Ino ’133 specification ¶ 51.  One having ordinary skill in the art at a .

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “the first layer, the second layer, and the third layer have different thicknesses”, in combination with the remaining limitations of the claim.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “the forming the first ferroelectric layer is performed using a first thermal budget; the forming the second ferroelectric layer is performed using a second thermal budget that is less than the first thermal budget; and the forming the third ferroelectric layer is performed using a third thermal budget that is less than the second thermal budget”, in combination with the remaining limitations of the claim.


Additional Remarks
Applicants filed an IDS on September 16, 2019, which the Office has now considered.  However, it appears that none of the U.S. references were pertinent to this application.  The Office raises this issue in case applicants intended this list of patents and a patent application in the September 16, 2019 IDS to be filed in another case, and perhaps the list of patents and patent applications intended for this case were filed elsewhere.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Victoria K. Hall/Primary Examiner, Art Unit 2897